Citation Nr: 1455250	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-08 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, dysthymic disorder, major depressive disorder, anxiety disorder, and mood disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to July 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by Department of Veterans Affairs (VA) Medical and Regional Office Center (RO) in Fargo, North Dakota.

The Board has restated the issue on appeal in light of the multiple psychiatric diagnoses recorded during the course of this appeal.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  During the course of this appeal, the Veteran has been diagnosed with posttraumatic stress disorder (PTSD), dysthymic disorder, major depressive disorder, anxiety disorder, and mood disorder.  He attributes these disorders to his military service, including an incident in which he was assaulted by a knife-wielding attacker and another incident in which he witnessed his friend having been brutally attacked while they were waiting for a taxi. 

A.  Additional Records Available

In a statement received in May 2013, the Veteran reported receiving ongoing psychiatric treatment at the VA medical center in Fargo, North Dakota.  Thus, additional VA treatment records are available and must be obtained. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

A May 2004 private treatment summary letter noted that the Veteran had filed a disability claim with the Social Security Administration (SSA) in Fargo, North Dakota.  Additional treatment records from this period show diagnoses of depression and major depressive disorder.  VA has a duty to obtain SSA records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Although it is unclear whether the Veteran is currently receiving SSA benefits, it does not appear that any attempts have been made to obtain these records.  Accordingly, the RO must attempt to obtain these records.

B.  Additional Examination and Medical Opinion Required

A review of the Veteran's service treatment records revealed treatment for codeine addiction beginning in April 1975, which the Veteran attributed to military and family stressors.  These records are silent as to a physical altercation or any complaints of or treatment for injuries sustained in any type of physical altercation.  A May 1975 psychiatric evaluation concluded with a diagnosis of separation anxiety reaction accented with drug abuse.  Service personnel records indicate that the Veteran subsequently agreed to a voluntary discharge from military service, effective July 21, 1975.

Post service treatment reports, beginning in 2005, reflect treatment for and diagnoses of multiple psychiatric disorders, including PTSD, dysthymic disorder, major depressive disorder, anxiety disorder, and a mood disorder.  

In July 2008, the Veteran underwent a VA examination for PTSD.  The examiner noted the following in-service stressors reported by the Veteran: (1) having been attacked by several infantry men, one of whom tried to stab him with a knife; and (2) having witnessed his friend nearly get killed during a fight which occurred while they were waiting for a taxi.  The examination report also noted a post service incident in which the Veteran shot and killed his brother, which led to him serving time in the penitentiary.  Following a mental status examination, the report listed diagnoses of PTSD and dysthymic disorder.  The VA examiner then opined that the in-service incident of assault was adequate to support the diagnosis of PTSD.  The examiner further opined that the Veteran's co-existing profile of depressive symptomatology "developed out of the patient's military experiences and other life stressors."  Finally, the examiner noted it was not possible to separate the effects of the Veteran's PTSD and depression.

In order for a VA examination to be considered adequate, the articulated reasoning must demonstrate that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The VA examiner in July 2008 did not provide a complete rationale for the opinion provided and therefore, the opinion is inadequate for adjudication purposes.

Establishing service connection for PTSD requires that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2014); see also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a in-service personal assault permits evidence from sources other than a Veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5)  

In this case, the VA psychologist never actually addressed whether the evidence of record indicated that a personal assault actually occurred.  Instead, the examiner noted only the Veteran's self-report of an assault.  

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In order to satisfy VA's duty to assist, the RO must afford the Veteran an additional examination to verify whether the Veteran's claimed in-service assault occurred, and to provide an opinion as to the etiology of the Veteran's various psychiatric disorders.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

Accordingly, the case is remanded for the following action:

1.  The RO must request from the Veteran a comprehensive statement containing as much detail as possible regarding the stressors to which he alleges he was exposed in service.  The Veteran must be asked to provide specific details of the claimed stressful events he experienced during service, such as dates, places, detailed descriptions of events, and any other identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment or any other identifying detail.  

The Veteran must be advised that this information is vitally necessary to obtain supportive evidence of the stressful events he claims to have experienced, and he must be asked to be as specific as possible because without such details an adequate search for verifying information cannot be conducted.  

The Veteran must also be advised of alternate sources that may constitute credible supporting evidence for verification of a personal assault.  38 C.F.R. § 3.304(f)(5).  He must further be advised that failure to respond may result in adverse action.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, including evidence of any psychiatric treatment since his discharge from military service.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the Veteran's treatment records from the VA medical center in Fargo, North Dakota, from September 2005 to the present, must be obtained.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

3.  The RO must determine if the Veteran has filed a claim for SSA disability benefits.  If so, the RO must obtain and associate with the claims file copies of all records pertinent to the Veteran's claim for SSA disability benefits, including the medical records relied upon concerning that claim.

4.  The Veteran must be afforded a comprehensive VA examination by a psychiatrist to determine the diagnoses of all psychiatric disorders that are present, as well as whether any psychiatric disorder currently or previously diagnosed are related to his military service.  The claims file and all electronic records must be reviewed examiner.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  

In reviewing the record, the psychiatrist must examine and identify all records indicating any markers that the claimed personal assault stressors alleged by the Veteran occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence.  The record does not show objective documentation of the Veteran's reported personal assault stressors; however, VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  Based on the objective evidence of record, any markers found by the examiner, and the statements of the Veteran, the psychiatrist must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

The psychiatrist must provide diagnoses for all psychiatric disorders found.  The psychiatrist must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  

If a diagnosis of PTSD is deemed appropriate, the psychiatrist must specify (1) whether the Veteran's claimed in-service personal assault stressor(s) occurred; and if so, what evidence supports this conclusion; (2) whether such stressor(s) are sufficient to produce PTSD; and (3) whether there is a link between PTSD symptomatology and the in-service stressors found to be established by the record and found sufficient to produce PTSD.
  
For any other psychiatric disorder found during the course of this appeal, including dysthymic disorder, major depressive disorder, anxiety disorder, and mood disorder, the examiner must provide an opinion as to whether any such disorder is related to the Veteran's military service.

The psychiatrist must provide a complete rationale for all opinions expressed.  If the psychiatrist cannot provide the requested opinion without resorting to speculation, it must be so stated, and the psychiatrist must provide the reasons why an opinion would require speculation.  The psychiatrist must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the psychiatrist must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

6.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




